                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 JAMES A. PREVATT, III,

          Plaintiff,

 v.                                                Civil Action No.: GLR-19-231

 LINDA NKONGCHU, et al.,

          Defendants.

                              MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendants’ Motion to Dismiss or, in the

Alternative, for Summary Judgment (ECF No. 13), as amended (ECF No. 18). 1 The Motion

is ripe for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018).

For the reasons set forth below, the Court will grant the Motion, which it construes as a

motion for summary judgment.

                                I.   BACKGROUND

A.    Plaintiff’s Allegations

      Self-represented Plaintiff James A. Prevatt, III, a prisoner confined to Patuxent

Institution, raises an Eighth Amendment claim against Defendants Chuma Ononye

(referred to in the Complaint as “Nurse Chuma”), Kaitlyn Honchar (referred to in the

Complaint as “Ms. Honcha”), Charles Chong Hwa Hong, Lara Akinrinade, and Linda




      1
        Also pending is a Motion to Withdraw (ECF No. 20) filed by counsel for the
Division of Correction, which shall be granted.
Nkongchu, all of whom are mental health professionals involved in his treatment. 2 (Compl.

at 1–2, ECF No. 1; First Suppl. Compl. [“1st Suppl.”] at 1–2, ECF No. 6). Prevatt alleges

that he was taken off psychiatric medications that were helping him because “they were

causing [him] bad health problems,” and forced to take a different medication, which

caused his symptoms to worsen. (Compl. at 2). In his Supplemental Complaint, Prevatt

asserts that all of his medications were stopped by Hong and Honchar. (1st Suppl. at 2). He

claims that he was put on the medication Lamictal for treatment of his mood disorder. (Id.).

He also states that his diagnosis was changed. (Id.).

         Prevatt states that he told Nkongchu, a nurse practitioner, that his new medication

was not helping him and reported that he was experiencing paranoid thoughts, violent

outbursts, thoughts of self-harm, and thoughts of harming others. (Id.). He claims that two

officers at Patuxent, C.O. Smith and Lt. Goldman, called Akanrinade, whom Prevatt

describes as being the head of the mental health program, and told her that Prevatt needed

to be put back on the medication he was previously taking because the Lamictal was not

helping him. (Id.). According to Prevatt, Smith and Goldman warned Akanrinade that

Prevatt was going to lose control and either harm himself or cause harm to someone else.

(Id.).

         Although Prevatt recalls being advised by correctional staff that he had a right to

refuse any medication offered to him, he states that when he did so, he was “punished

dozens of times.” (Id.). According to Prevatt, he told his mental health care providers that


         2
             The Clerk will be directed to correct the spelling of all Defendants’ names on the
docket.

                                                 2
he would take medication other than Lamictal, but they would not listen to him and refused

to help. (Id.).

       Prevatt asserts that because his requests for a change to his medication were ignored,

on February 19, 2019, 3 he went into his cell, tied the door shut, and stabbed himself in an

effort to commit suicide. (Id. at 2–3). Prevatt states that one of the side effects of Lamictal

is suicidal thoughts, yet he was put on this medication despite the fact he was admitted to

Patuxent’s mental health program due to his history of suicidal attempts. (Id. at 3).

B.     Defendants’ Response

       Defendants provide some background regarding Prevatt’s mental health history.

Hong states that Prevatt was under his care from approximately September 24, 2015 to July

16, 2019. (Hong Decl. ¶ 3, ECF No. 18-4). Defendants provide medical records indicating

that on November 7, 2017, the tier psychiatrist expressed concern that Prevatt was taking

Tegretol and Clozaril, “which could cause a major drug interaction of bone marrow

suppression.” (Misc. Med. Rs. [“Med. Rs.”] at 1471, ECF No. 18-3). 4 Medical staff

developed a plan to wean Prevatt off Tegretol but continue to prescribe him Clozaril. (Id.).

Hong explains that he later discontinued Prevatt’s prescription for Clozaril because Prevatt

claimed he was experiencing side effects associated with the drug, such as fainting,

constipation, proctitis, dyslipidemia, urinary retention, and an increase in abdominal

adiposity. (Hong Decl. ¶ 18).


       3
        Records submitted by Defendants indicate this incident actually occurred on
February 14, 2019. (See Hong Decl. ¶ 8, ECF No. 18-4).
      4
        When citing to the compilation of medical records available at ECF No. 18-3, the
Court will use the Bates numbering found in the lower-right corner of the documents.

                                              3
       Prevatt was taking Tegretol from February 2017 to November 12, 2017, and he

reported that he was “doing well” on Tegretol as it “helped with his irritability.” (Med. Rs.

at 1471). Prevatt received Depakote “from November 2017 to May 2018, then [he] has

been given Lamictal since May 2018.” (Id.). Hong states that Prevatt’s psychotropic

medication was switched from Depakote to Lamictal on May 4, 2018 by another

psychiatrist, Dr. Haith, because Depakote had proven ineffective in stabilizing Prevatt’s

mood. (Hong Decl. ¶ 7). Dr. Haith chose Lamictal because it does not have the side effect

of inhibiting the production of white blood cells and Prevatt had “already been taking

Clozapine with that side effect.” 5 (Id.).

       Prevatt complained to mental health care providers on September 24, 2018, that he

was experiencing “irritability and fear that he may get into trouble.” (Med. Rs. at 1471).

However, Prevatt remained on Lamictal from May 4, 2018 without any incidents of self-

harm until the February 2019 incident. (Hong Decl. ¶ 8). In addition, Hong notes that

Prevatt was “free to refuse medication as evidenced by the numerous instances documented

in [Prevatt’s] medical chart where he refused to take mediation.” (Id. ¶ 17).

       Defendants also provide records containing a 2010 description of Prevatt’s

psychiatric history, which was drafted when he was admitted to the Correctional Mental

Health Center-Jessup (“CMHC-J”). (Med. Rs. at 224). Psychology staff at Eastern

Correctional Institution (“ECI”) had referred Prevatt to the CMHC-J Acute Mental Health



       5
          Clozapine is the generic name for Clozaril. See Clozaril, WebMD,
https://www.webmd.com/drugs/2/drug-5194/clozaril-oral/details (last visited June 7,
2021).

                                             4
Unit “due to active psychosis and recent incidents of self-injurious behavior.” (Id.). At that

time, Prevatt reported that he was experiencing “command auditory hallucinations to harm

himself or others, with paranoid beliefs that others were trying to hurt him.” (Id.). Prevatt

provided the following pertinent psychiatric and social history:

              Mr. Prevatt reported his first contact with mental health
              professionals at the age [of] 6, when he was started on Ritalin
              for ADHD. He indicated that during early adolescence he first
              began experiencing visual hallucinations of ghosts and
              shadows and command auditory hallucinations telling him to
              hurt himself and others. He has reported multiple incidents of
              past self-injurious behavior. He reported attempting suicide in
              early adolescence by shooting himself with a shotgun.
              Additionally, he stated that while at the county detention
              center, he bit a chunk out of his arm in response to command
              auditory hallucinations. He also reported a seven year stay at a
              state hospital in Virginia after a Not Criminally Responsible
              (NCR) finding . . . When interviewed by the treatment team at
              CMHC-J, he stated that since his transfer to ECI, where his
              medications were changed, he no longer experiences command
              auditory hallucinations. He acknowledged continued auditory
              hallucinations of the voice of his grandmother, who passed
              away in 2005, but described these experiences as comforting.

(Id. at 224–25).

       On January 31, 2019, Honchar prepared a “Monthly Note” and commented that

Prevatt was “housed on N4, high functioning tier, as a level 4,” but that he had been

decreased from level 5 to level 4 during the review period for “missing 3 doses of his

psychotropic medication in a row.” (Med. Rs. at 1435). Honchar further noted that:

              Mr. Prevatt continues to disengage with staff and has limited
              interactions with treatment staff. He is not receptive to
              encouragement to engage in order to work back towards a level
              5. Mr. Prevatt also does not attend therapy groups or activity
              groups provided on the unit. He remains upset with the
              treatment staff for the discontinuation of his Clozaril that was


                                              5
               causing serious medical problems for him. Given his resistance
               to engage with staff, this monthly note is not comprehensive.
               Mr. Prevatt’s progress towards his treatment goals regressed
               some during this review due to his lack of trust in staff.

(Id.).

         On February 2, 2019, Prevatt was seen by Ishaq O. Giwa, R.N., who described

Prevatt as “calm and quiet” and reporting no concerns. (Med. Rs. at 1434). She also noted

that he had a stable mood and congruent affect, did not verbalize any suicidal or homicidal

ideations, and showed no signs of psychosis. (Id.).

         On February 13, 2019, Prevatt’s housing level was dropped from level 4 to a level

3, which Defendants assert occurred because Prevatt missed three consecutive doses of his

psychotropic medication. (Hong Decl. ¶ 12). Prevatt was also advised that he would be

moved from N4, a higher-functioning tier, to L2, a mid-functioning tier, due to his non-

compliance with medication. (Id.). Hong explains that patients on a high-functioning tier

may remain if they are compliant with their medication, among other requirements. (Id.).

Hong does not work on the N4 tier and therefore did not participate in the decision to

change Prevatt’s assignment. (Id. ¶ 13). However, Hong maintains that “[l]evel and tier

change is decided by the mental health treatment team based on functional and clinical

status of the patient” and “is not administered for the purpose of punishing the inmate.”

(Id. ¶ 14).

         Prevatt disputes this version of events and suggests that his housing level was

changed because he was “more outspoken about the inhumane living conditions in [the]

mental health building at Patuxent and constant complaining by family members to



                                             6
custody” regarding the same issues. (Untitled Pl.’s Doc. [“Opp’n”] at 2, ECF No. 16). 6

Prevatt also notes a potential contradiction in Defendants’ statements—if a refusal to take

medication resulted in a change in his housing status, and, as Hong asserts, Prevatt had a

history of refusing medication, then his housing assignment should have been changed

prior to early 2019. (Id.).

       As set forth above, Prevatt stabbed himself in an apparent attempt to commit suicide

on February 14, 2019. Hong concluded that Prevatt’s suicide attempt was not due to a side

effect of his medication but was his “reaction to the change in the level and tier where he

was being housed (which resulted in some lost privileges).” (Hong Decl. ¶ 10). Indeed,

Prevatt’s mental health history includes numerous suicide attempts prior to the incident, all

of which occurred while Prevatt was “taking a variety of medications (but not Lamictal).”

(Id. ¶ 9). Hong does not believe the suicide attempt that prompted this lawsuit was caused

by Lamictal; rather, he attributes Prevatt’s conduct to “his personality and his pattern of

responding poorly to anger and frustration.” (Id. ¶ 10). Hong relates the following historical

background:

               [A]ccording to the Pretrial Forensic Evaluation at Thomas B.
               Finan Center, on February 22, 2008 at the Worchester House
               of Correction, [Prevatt] had a self-inflicted superficial
               laceration on his left forearm, and hit his head on the cell door,

       6
         To the extent that Prevatt is attempting to add a new claim of retaliation, including
such a claim in an opposition response is improper. See Whitten v. Apria Healthcare Grp.,
Inc., No. PWG-14-CV-3193, 2015 WL 2227928, at *6 (D.Md. May 11, 2015) (“The proper
means of identifying a new basis for a claim at this juncture is a motion to amend” pursuant
to Fed.R.Civ.P. 15(a).); see also Saunders v. Putnam Am. Gov’t Income Fund, No. JFM-
04-560, 2006 WL 1888906, at *2 (D.Md. July 7, 2006) (“[I]t is axiomatic that a complaint
may not be amended by the briefs in opposition to a motion to dismiss.” (internal quotation
marks and citations omitted)).

                                               7
              because he was angry (not due to the medication). Further on
              February 28, 2008, [Prevatt] bit his right arm into an artery
              (resulting in significant loss of blood) out of anger. Again, this
              action was not due to a side effect of medication; rather, it was
              due to Plaintiff’s personality, including his inability to
              effectively deal with his anger.

(Id.). Nevertheless, Prevatt was placed on suicide precaution that day. (Med. Rs. at 600).

Suicide precaution meant that a psychiatrist and a mental health professional evaluated

Prevatt daily; nurses monitored his status every fifteen minutes; and an inmate observation

aid monitored Prevatt continuously. (Hong Decl. ¶ 19). Prevatt remained on suicide

precaution until February 22, 2019. (Med. Rs. at 599).

       Also on February 14, 2019, Hong removed Prevatt’s diagnosis of schizoaffective

disorder, bipolar type from Prevatt’s medical records because Prevatt had not shown

symptoms indicative of those disorders since his admission to Patuxent in 2011. (Id. at

1343). Hong’s review of clinical observations of Prevatt during previous hospitalizations

revealed no objective evidence that Prevatt was responding to auditory command

hallucinations or internal stimuli. (Id.). Prevatt also did not appear to be psychotic or exhibit

symptoms of mania or depression. (Id.). The absence of these symptoms was unaffected

by the use or discontinued use of antipsychotic medications; “[r]ather his presentation was

more consistent with a borderline personality disorder.” (Id.). On February 18, 2019,

Prevatt’s Lamictal was discontinued and he was placed on Zyprexa, an anti-psychotic

medication. (Hong Decl. ¶ 15).

       On February 22, 2019, Prevatt was removed from suicide precaution and placed on

“close observation.” (Med. Rs. at 599). He remained on close observation until March 1,



                                               8
2019. (Id. at 598). Under close observation, a psychiatrist or mental health professional

evaluated Prevatt every other day and nurses monitored him every thirty minutes. (Hong

Decl. ¶ 20).

       Hong claims that on February 25, 2019, Prevatt told him that he had cut himself on

February 14, 2019, because he was angry about his change in housing and loss of

privileges. (Id. ¶ 11). Prevatt further told Hong that “he was not responding to an auditory

hallucination and was not suicidal” when he cut himself. (Id.). Prevatt denies speaking with

Hong on February 25, 2019 and states that at that time he was on suicide precaution and

under the care of a Dr. Coffman. (Opp’n at 1–2).

       Prevatt also disputes Defendants’ assertion that he was free to refuse medications,

highlighting an incident where custody staff restrained him and gave him a shot against his

will at the direction of Akinrinade. (Id. at 2). He asserts that Akinrinade said he “was crazy”

and that “she alone knew what was good for [him].” (Id.). Prevatt reiterates that Defendants

refused to listen when he told them the medication he was taking was making him sick and

warned that he was going to wind up hurting himself or someone else. (Id.).

       The episode to which Prevatt appears to be referring occurred in September 2019,

approximately eight months after the instant lawsuit was filed, when Prevatt received

medication while restrained. (Med. Rs. at 1289). Nkongchu noted in Prevatt’s medical

record that medical staff administered the medication after Prevatt had an “episode of

severe aggression” upon being told he was not eligible for level 4 housing. (Id.). According

to the record, Prevatt “engaged in threatening, yelling, refusal to lock into cell, [was]




                                              9
disruptive, [and] required emergency medications.” (Id.). Prevatt was given an injection of

Cogentin. 7 (Id.).

C.     Procedural Background

       The Court received Prevatt’s Complaint on January 24, 2019. (ECF No. 1).

Although the Complaint does not expressly identify a cause of action, it appears to

articulate an Eighth Amendment claim against Defendants for wrongly taking him off

psychiatric medications that he needed to regulate his mental health. (Id. at 2). Prevatt seeks

monetary damages for pain and suffering and injunctive relief in the form of removing

Defendants from their positions at Patuxent. (Id. at 3).

       On September 18, 2020, Defendants filed a Motion to Dismiss or, in the Alternative,

for Summary Judgment. (ECF No. 13). The Court received Prevatt’s Opposition on

November 23, 2020. (ECF No. 16). In response to an Order from this Court concerning the

organization of their exhibits, (ECF No. 17), Defendants supplemented their Motion on

May 5, 2021, (ECF No. 18).

                                  II.    DISCUSSION

A.     Standard of Review

       1.      Conversion

       Defendants style their Motion as a motion to dismiss under Rule 12(b)(6) or, in the

alternative, for summary judgment under Rule 56. “A motion styled in this manner


       7
         Cogentin is a brand-name of the generic drug benztropine, which is used to treat
involuntary movements due to the side effects of certain psychiatric drugs. See Cogentin
Tablet, WebMD, https://www.webmd.com/drugs/2/drug-13533/cogentin-oral/details (last
visited June 23, 2021).

                                              10
implicates the Court’s discretion under Rule 12(d)[.]” Pevia v. Hogan, 443 F.Supp.3d 612,

625 (D.Md. 2020) (citation omitted). Rule 12(d) provides that when “matters outside the

pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion must

be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The Court

has “complete discretion to determine whether or not to accept the submission of any

material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion

and rely on it, thereby converting the motion, or to reject it or simply not consider it.”

Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16, 2013)

(quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed. 2004)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and “a reasonable opportunity for discovery.” Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013) (citation omitted). When the

movant expressly captions its motion “in the alternative” as one for summary judgment

and submits matters outside the pleadings for the court’s consideration, the parties are

deemed to be on notice that conversion under Rule 12(d) may occur. See Moret v. Harvey,

381 F.Supp.2d 458, 464 (D.Md. 2005) (citing Laughlin v. Metro. Wash. Airports Auth.,

149 F.3d 253, 260–61 (4th Cir. 1998)). The Court “does not have an obligation to notify

parties of the obvious.” Laughlin, 149 F.3d at 261.

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011) (citation omitted). Yet “the party opposing summary


                                            11
judgment ‘cannot complain that summary judgment was granted without discovery unless

that party had made an attempt to oppose the motion on the grounds that more time was

needed for discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244

(4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th

Cir. 1996)). To successfully raise the need for additional discovery, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor & City Council of Balt., 807 F.Supp.2d 331, 342 (D.Md.

2011) (citation omitted). A Rule 56(d) request for discovery is properly denied when “the

additional evidence sought for discovery would not have by itself created a genuine issue

of material fact sufficient to defeat summary judgment.” Ingle ex rel. Estate of Ingle v.

Yelton, 439 F.3d 191, 195 (4th Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty.

Coll., 55 F.3d 943, 954 (4th Cir. 1995)).

       The Fourth Circuit has warned that it “‘place[s] great weight on the Rule 56[d]

affidavit’ and that ‘a reference to Rule 56[d] and the need for additional discovery in a

memorandum of law in opposition to a motion for summary judgment is not an adequate

substitute for a Rule 56[d] affidavit.’” Harrods, 302 F.3d at 244 (quoting Evans, 80 F.3d at

961). Failing to file a Rule 56(d) affidavit “is itself sufficient grounds to reject a claim that

the opportunity for discovery was inadequate.” Id. (quoting Evans, 80 F.3d at 961). Despite

these holdings, the Fourth Circuit has indicated that there are some limited circumstances

in which summary judgment may be premature, notwithstanding the non-movants’ failure


                                               12
to file a Rule 56(d) affidavit. See id. A court may excuse the failure to file a Rule 56(d)

affidavit when “fact-intensive issues, such as intent, are involved” and the nonmovant’s

objections to deciding summary judgment without discovery “serve[ ] as the functional

equivalent of an affidavit.” Id. at 244–45 (quoting First Chi. Int’l v. United Exch. Co., 836

F.2d 1375, 1380 (D.C.Cir. 1988)).

       Here, the Court concludes that both requirements for conversion are satisfied.

Prevatt was on notice that the Court might resolve Defendants’ Motion under Rule 56

because Defendants styled their Motion in the alternative for summary judgment and

presented extra-pleading material for the Court’s consideration. See Moret, 381 F.Supp.2d

at 464. In addition, the Clerk informed Prevatt about the Motion and the need to file an

opposition. (See Rule 12/56 Letters, ECF Nos. 14, 19). Prevatt filed an Opposition but did

not include a request for more time to conduct discovery. (See ECF No. 16). Because the

Court will consider documents outside of Prevatt’s Complaint in resolving Defendants’

Motion, the Court will treat the Motion as one for summary judgment.

       2.     Summary Judgment

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,


                                             13
or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing that there is a genuine dispute of

material fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986). The nonmovant cannot create a genuine dispute of material fact “through

mere speculation or the building of one inference upon another.” Othentec Ltd. v. Phelan,

526 F.3d 135, 140 (4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir.

1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co., LLC v. Wash. Sports Ventures, Inc., 264 F.3d

459, 465 (4th Cir. 2001) (citations omitted). Whether a fact is considered to be “material”

is determined by the substantive law, and “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson, 477 U.S. at 248; accord Hooven-Lewis v. Caldera, 249 F.3d 259,

265 (4th Cir. 2001). A “genuine” dispute concerning a “material” fact arises when the

evidence is sufficient to allow a reasonable jury to return a verdict in the nonmoving party’s

favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make a sufficient showing


                                             14
on an essential element of his case where he has the burden of proof, “there can be ‘no

genuine [dispute] as to any material fact,’ since a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

B.     Analysis

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by

virtue of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S.

153, 173 (1976) (citation omitted); see also Hope v. Pelzer, 536 U.S. 730, 737 (2002)

(citation omitted); Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (citation

omitted); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir. 2016) (citation omitted).

“Scrutiny under the Eighth Amendment is not limited to those punishments authorized by

statute and imposed by a criminal judgment.” De’Lonta v. Angelone, 330 F.3d 630, 633

(4th Cir. 2003) (citing Wilson v. Seiter, 501 U.S. 294, 297 (1991)); accord Anderson v.

Kingsley, 877 F.3d 539, 543 (4th Cir. 2017). To prevail on an Eighth Amendment claim

for denial of medical care, a plaintiff must demonstrate that the actions of the defendants,

or their failure to act, amounted to deliberate indifference to a serious medical need. See

Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also Anderson, 877 F.3d at 543.

       Objectively, the medical condition at issue must be serious. See Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that prisoners will be provided

with unqualified access to health care); Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir.

2014). A serious medical condition is an illness or condition that is either life-threatening

or causes an unnecessary infliction of pain when it is not treated properly. See, e.g., Brown


                                             15
v. Harris, 240 F.3d 383, 389 (4th Cir. 2001) (finding that risk of suicide is a serious medical

condition).

       “Courts treat an inmate’s mental health claims just as seriously as any physical

health claims.” DePaola v. Clarke, 884 F.3d 481, 486 (4th Cir. 2018) (citing Bowring v.

Godwin, 551 F.2d 44, 47 (4th Cir. 1977)). Indeed, there is no underlying distinction

between the right to medical care for physical ills and its psychological and psychiatric

counterpart. Bowring, 551 F.2d at 47. A prisoner is entitled to such treatment if:

              [A] physician or other health care provider, exercising ordinary
              skill and care at the time of the observation, concludes with
              reasonable certainty (1) that the prisoner’s symptoms evidence
              a serious disease or injury; (2) that such disease or injury is
              curable or may be substantially alleviated; and (3) that the
              potential for harm to the prisoner by reason of delay or the
              denial of care would be substantial.

Id. The right to such treatment is based upon the essential test of medical necessity and not

whether such care is considered merely desirable. Id. at 47–48.

       After a serious medical need is established, a successful Eighth Amendment claim

requires proof that the defendants were subjectively reckless in treating or failing to treat

the serious medical condition. See Farmer v. Brennan, 511 U.S. 825, 839–40 (1994); see

also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective recklessness

requires knowledge both of the general risk, and also that the conduct is inappropriate in

light of that risk.”). “Actual knowledge or awareness on the part of the alleged inflicter

thus becomes essential to proof of deliberate indifference because prison officials who

lacked knowledge of a risk cannot be said to have inflicted punishment.” Brice v. Virginia



                                              16
Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (internal quotation marks and citation

omitted). The subjective knowledge requirement can be met through direct evidence of

actual knowledge or through other evidence that tends to establish the defendants knew

about the problem. Scinto, 841 F.3d at 226. This includes evidence “that a prison official

knew of a substantial risk from the very fact that the risk was obvious.” Id. (quoting

Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015)).

       In all cases, the reasonableness of a defendant’s actions must be judged through the

lens of the risk the defendant actually knew at the time. See Jackson, 775 F.3d at 179

(physician’s act of prescribing treatment raises a fair inference that he believed treatment

was necessary and that failure to provide it would pose an excessive risk). “Disagreements

between an inmate and a physician over the inmate’s proper medical care do not state a §

1983 claim unless exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d 841,

849 (4th Cir. 1985) (citation omitted). Additionally, mere negligence or malpractice does

not rise to the level of a constitutional violation. Donlan v. Smith, 662 F.Supp. 352, 361

(D.Md. 1986) (citing Estelle, 429 at 106); see also Scinto, 841 F.3d at 225 (“Deliberate

indifference is ‘more than mere negligence,’ but ‘less than acts or omissions [done] for the

very purpose of causing harm or with knowledge that harm will result.’” (quoting Farmer,

511 U.S. at 835) (alteration in original)); Russell v. Sheffer, 528 F.2d 318, 318 (4th Cir.

1975) (“[M]istreatment or non-treatment must be capable of characterization as ‘cruel and

unusual punishment’ in order to present a colorable claim under §1983.” (citing

Gittlemacker v. Prasse, 428 F.2d 1, 6 (3d Cir. 1970))).




                                            17
       The undisputed facts establish that Prevatt suffers from a serious mental health

condition for which he has received medication and treatment. There is no evidence,

however, that Defendants exhibited a reckless disregard for Prevatt’s physical and mental

health when his medication was changed. Decisions about balancing the side effects of

medications with their potential for benefit to the patient are typically reserved for the

judgment of healthcare providers. Here, Hong determined that Prevatt was experiencing

potentially harmful side effects from Clozaril. Thus, Prevatt was placed on Lamictal

because of his healthcare providers’ well-founded concern regarding the side effects of his

existing prescription treatment. Moreover, even if Hong’s decision was incorrect, it cannot

form the basis for a successful Eighth Amendment claim because “an inadvertent failure

to provide adequate medical care” does not amount to deliberate indifference. Estelle, 429

U.S. at 105–06; see also Anderson, 877 F.3d at 543 (“It is obduracy and wantonness, not

inadvertence or error in good faith, that characterize the conduct prohibited by the Cruel

and Unusual Punishments Clause.” (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986))).

       Further, the record supports Defendants’ assertion that the incident of self-harm that

occurred on February 14, 2019, was prompted by Prevatt’s angry response to the change

in his housing level and privileges, not by his change in mediation. Prevatt’s history of

using self-harm to express his anger was well-established prior to the incident. Following

the incident, Prevatt was placed on suicide precautions and later on close observation,

where he was carefully monitored. His disagreement with the course of care chosen by the

mental health care professionals is not a basis for a constitutional claim against them. See

Wright, 766 F.2d at 849 (citing Gittlemacker, 428 F.2d at 6); accord Jackson, 775 F.3d at


                                             18
178 (“[W]e consistently have found such disagreements to fall short of showing deliberate

indifference.”).

       Finally, to the extent Prevatt alleges that Defendants violated his Eighth

Amendment rights by changing his housing level, that claim must also fail. First, if

Prevatt’s housing level was changed due to his non-compliance with prescribed

medication, that change does not amount to an unconstitutional punishment, but rather, an

effort by the facility to supervise and care for its inmate population. See McKune v.

Lile, 536 U.S. 24, 26 (2002) (stating that the “decision where to house inmates is at the

core of prison administrators’ expertise”); Veney v. Wyche, 293 F.3d 726, 734 (4th Cir.

2002) (“In formulating and executing decisions relating to cell assignments, we must allow

prison authorities the discretion to take into account the particular safety and security

concerns facing [the] inmates . . . .”); Slezack v. Evatt, 21 F.3d 590, 594 (4th Cir. 1994)

(“[T]he security and custody classification of state prison inmates is a matter for state

prison-official discretion whose exercise is not subject to federal procedural due process

constraints.”).

       Even if it did constitute a punishment, “to withstand summary judgment on an

Eighth Amendment challenge to prison conditions a plaintiff must produce evidence of a

serious or significant physical or emotional injury resulting from the challenged

conditions.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993). An inmate making

such a claim “must specifically describe not only the injury but also its relation to the

allegedly unconstitutional condition.” Id. at 1381 n.9. Here, Prevatt has not alleged “a

serious or significant physical or emotional injury resulting from the challenged


                                            19
conditions,” much less raised a genuine dispute of material fact regarding the issue. For

these reasons, Defendants are entitled to summary judgment in their favor on Prevatt’s

constitutional claims. 8

       Finally, to the extent the Complaint raises pendent state law claims of medical

malpractice, this Court will decline to exercise supplemental jurisdiction over the claims

and dismiss them without prejudice. See Carnegie Mellon Univ. v. Cohill, 484 U.S. 343,

350 (1988) (citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726–27 (1966)).

                               III.   CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Dismiss or, in the

Alternative, for Summary Judgment (ECF No. 13), as amended (ECF No. 18), which the

Court construes as a motion for summary judgment, will be granted. A separate Order

follows.

       Entered this 23rd day of June , 2021.



                                                              /s/
                                                George L. Russell, III
                                                United States District Judge




       8
        Because the Court will deny Prevatt’s Eighth Amendment claim on the merits, it
need not address Defendants’ qualified immunity defense.

                                           20
